Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Reasons for Allowance is in response to the amendment filed on 1/25/21. 

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.

Allowable Subject Matter
Claims 1-7 and 9-15 are allowed.  Claims 8, 17-20 are canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Teryl L. Smith (Reg # 68466) on 2/19/21. 

This application has been amended as follows:
AMENDMENTS TO THE CLAIMS:


one or more processors; and
one or more computer-readable media having stored thereon instructions that are executable by the one or more processors to configure the computer system to perform blockchain operations on behalf of a capability limited device that is unable to perform the blockchain operations, including instructions that are executable to configure the computer system to perform at least the following:
host a digital twin for the capability limited device on a system capable of performing the blockchain operations, wherein the capability limited device comprises a unique device identifier that matches a device identifier of the digital twin such that actions performed by the digital twin are attributable to the capability limited device; 
receive input for a set of blockchain operations at the system capable of performing the blockchain operations, from the capability limited device, the capability limited device being unable to perform the blockchain transactions due to at least one of limited storage capacity, limited computing capability, and limited internet connectivity; and
perform the set of blockchain operations at the system capable of performing the blockchain operations using the digital twin and the unique device identifier such that performance of the set of blockchain operations is attributed to the capability limited device, at least one computation of the set of blockchain operations being performed within a given period of time. 


8. (Cancelled) 

9. (Currently amended) A method of performing blockchain operations on behalf of a capability limited device that is unable to perform the blockchain operations, the method comprising: 
hosting a digital twin for the capability limited device on a system capable of performing the blockchain operations, wherein the capability limited device comprises a 
receiving input for a set of blockchain operations at the system capable of performing the blockchain operations, from the capability limited device, the capability limited device being unable to perform the blockchain transactions due to at least one of limited storage capacity, limited computing capability, and limited internet connectivity; and
performing the set of blockchain operations at the system capable of performing the blockchain operations using the digital twin and the unique device identifier such that performance of the set of blockchain operations is attributed to the capability limited device, at least one computation of the set of blockchain operations being performed within a given period of time. 


16. (Cancelled) 

(Cancelled)


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-7 and 9-15 are allowed in view of the reasons argued by applicant remarks filed 1/25/2021, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result 
Therefore, claims 1-7 and 9-15 are hereby allowed in view of applicant remarks filed 1/25/2021 persuasive arguments.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
2/22/21